
	

114 HRES 614 IH: Honoring the Denver Broncos on their victory in Super Bowl 50.
U.S. House of Representatives
2016-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 614
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2016
			Mr. Perlmutter (for himself, Ms. DeGette, Mr. Polis, Mr. Tipton, Mr. Buck, Mr. Lamborn, and Mr. Coffman) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Honoring the Denver Broncos on their victory in Super Bowl 50.
	
	
 Whereas, on February 7, 2016, the Denver Broncos beat the Carolina Panthers by a score of 24 to 10 becoming the National Football League's (NFL) Super Bowl 50 Champions at Levi’s Stadium in Santa Clara, California;
 Whereas the victory by the Denver Broncos was the culmination of a regular season with 12 wins and 4 losses and a series of dominating playoff performances;
 Whereas the Denver Broncos Defense allowed only 4 touchdowns in the playoffs against the first, third, and fourth ranked offenses;
 Whereas the Super Bowl 50 victory is the third Super Bowl Championship for the Denver Broncos; Whereas the Broncos appeared in their NFL record-tying eighth Super Bowl;
 Whereas Peyton Manning became the oldest Super Bowl-winning quarterback in NFL history, surpassing the Denver Broncos’ John Elway;
 Whereas defensive outside linebacker Von Miller recorded 6 tackles, 2½ sacks, 2 quarterback hits, a pass defended, and 2 forced fumbles leading the Denver Broncos to their third Super Bowl victory and earning the Super Bowl Most Valuable Player award;
 Whereas Head Coach Gary Kubiak, Coordinators Wade Phillips and Rick Dennison, and the staff of the Denver Broncos created successful game plans throughout the 2015 season;
 Whereas General Manager John Elway, VP Joe Ellis, and the entire Broncos front office spent the off season building and supporting the championship team;
 Whereas Broncos owner Pat Bowlen and the entire Bowlen family have built a team and contributed immensely to the Colorado community; and
 Whereas the Super Bowl Champion Denver Broncos are the pride of fans all over the State of Colorado, the Rocky Mountain West, and the United States: Now, therefore, be it
	
 That the House of Representatives honors the Denver Broncos on their Super Bowl 50 victory.  